DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "the two symbols" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  If claims 6 and 16 stated, “where the temporal portion comprises two consecutive symbols, wherein one symbol of the two symbols is used for a pilot symbol and another symbol of the two symbols is used for the hybrid automatic repeat request acknowledgment”, it could put the claims in better condition for allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 11, 14, 18, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al (US 2016/0066316, hereinafter Bhushan), in view of Jung et al (US 2016/0020891, hereinafter Jung) and in view of Xu et al (US 2016/0100395, hereinafter Xu).

Regarding claim 1, Bhushan discloses a method comprising: receiving configuration indicating configuring the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied); receiving a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (transmitting data for low latency and legacy, Para [0080] and legacy and low latency service in the same sub-frame Para [0076]/Fig. 3); where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); scheduling grants for both the packets based on both low latency configuration and regular latency configuration are provided in a search space of a physical downlink control channel (a legacy control region that includes first one or two symbols of each sub-frame, Para [0076], it is known that legacy PDCCH region schedules UL grant for regular UL packet transmission, and the BS can use the first PDCCH symbol to announce dynamic allocation of low latency resources for the next sub-frame period, Para [0082], therefore uplink grants/resources for both legacy and low latency UL transmissions are found in the search space of the same PDCCH); transmitting a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission); and transmitting a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p (feedback is an ACK/NACK according to HARQ scheme in a symbol of a sub-frame (i.e. time portion of a sub-frame, Para [0078]);  		but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jung in the system of Bhushan in order to support reduced latency reliably whilst accommodating dynamically varying traffic demands; 												and the references do not disclose p is a positive integer less than 4 in regards to sub-frame n+p. Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], a sub-frame being 1 ms, therefore p would be equal to positive integer 2.  The feedback timing for low latency is faster than legacy timing of n+4 sub-frames, obvious in view of Xu it can be 2 sub-frames later.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Xu in the system of Bhushan in view of Jung in order to enhance downlink control channel designs for managing communications.  
Regarding claims 4 and 14, Bhushan discloses the method/apparatus according to claim 1/11, but not fully wherein the feedback packet comprises a hybrid automatic repeat request acknowledgement sent in the following subframe that is two subframes n+2 after the first subframe n in response to receiving the receiving the packet based on the low latency configuration in the first subframe n.  Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], a sub-frame being 1 ms, therefore p would be equal to positive integer 2.  The feedback timing for low latency is faster than legacy timing of n+4 sub-frames, obvious in view of Xu it can be 2 sub-frames later.  
Regarding claims 8 and 18, Bhushan discloses the method/apparatus according to claim 7/17, wherein the packet based on the low latency configuration is received on a dedicated resource on a physical downlink shared channel.  Bhushan discloses the UE decodes the PDCCH and PDSCH for the low latency resources, Para [0082] and Jung discloses the ULL mode configured for certain UEs and is indicated via UE-specific signaling, Para [0058]. 
Regarding claims 10 and 20, Bhushan discloses the method/apparatus according to claim 1/11, wherein a transmission time interval of the packet based on the low latency configuration is smaller than a transmission time interval of the packet based on the regular latency configuration (low latency has reduced TTI compared to legacy latency, Para [0072]) but not wherein a maximum timing advance value for the low latency configuration is less than a maximum timing advance value for the regular latency configuration.  Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], this implies the timing advance for low latency is less than legacy communication.  
Regarding claim 11, Bhushan discloses an apparatus (UE, Fig. 8) comprising: a controller (management module 715, Fig. 8) configured to control operations of the apparatus; and a transceiver (transmitter and receiver, Fig. 8) coupled to the controller, the transceiver configured to receive a configuration indicating configuring the apparatus with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode, receive a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied), where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); scheduling grants for both the packets based on both low latency configuration and regular latency configuration are provided in a search space of a physical downlink control channel (a legacy control region that includes first one or two symbols of each sub-frame, Para [0076], it is known that legacy PDCCH region schedules UL grant for regular UL packet transmission, and the BS can use the first PDCCH symbol to announce dynamic allocation of low latency resources for the next sub-frame period, Para [0082], therefore uplink grants for both legacy and low latency UL transmissions are found in the search space of the same PDCCH);  transmit a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission), and transmit a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p (feedback is an ACK/NACK according to HARQ scheme in a symbol of a sub-frame (i.e. time portion of a sub-frame, Para [0078]); but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058]; and the references do not disclose p is a positive integer less than 4 in regards to sub-frame n+p. Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], a sub-frame being 1 ms, therefore p would be equal to positive integer 2.  The feedback timing for low latency is faster than legacy timing of n+4 sub-frames, obvious in view of Xu it can be 2 sub-frames later.  
Regarding claim 26, Bhushan discloses a method comprising: receiving configuration indicating configuring the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied); receiving a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (transmitting data for low latency and legacy, Para [0080] and legacy and low latency service in the same sub-frame Para [0076]/Fig. 3); where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); transmitting a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission); scheduling grants for both the packets based on both low latency configuration and regular latency configuration are provided in a search space of a physical downlink control channel (a legacy control region that includes first one or two symbols of each sub-frame, Para [0076], it is known that legacy PDCCH region schedules UL grant for regular UL packet transmission, and the BS can use the first PDCCH symbol to announce dynamic allocation of low latency resources for the next sub-frame period, Para [0082], therefore uplink grants for both legacy and low latency UL transmissions are found in the search space of the same PDCCH);  and transmitting a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); wherein a transmission time interval of the packet based on the low latency configuration is smaller than a transmission time interval of the packet based on the regular latency configuration (low latency has reduced TTI compared to legacy latency, Para [0072]); the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p (feedback is an ACK/NACK according to HARQ scheme in a symbol of a sub-frame (i.e. time portion of a sub-frame, Para [0078]); but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058]; and the references do not disclose a maximum timing advance value for the low latency configuration is less than a maximum timing advance value for the regular latency configuration nor the references do not disclose p is a positive integer less than 4 in regards to sub-frame n+p. Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], a sub-frame being 1 ms, therefore p would be equal to positive integer 2.  The feedback timing for low latency is faster than legacy timing of n+4 sub-frames, obvious in view of Xu it can be 2 sub-frames later.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Xu and in view of Luo et al (US 2016/0134405, hereinafter Luo).
Regarding claims 7 and 17, Bhushan discloses the method/apparatus according to claim 1/11, but not wherein a transport block of the low latency configuration is smaller than a transport block for the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Luo in order to further reduce latency in communications.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Xu, in view of Luo and Smith.
Regarding claims 9 and 19, Bhushan discloses the method/apparatus according to claim 1/11, but not wherein a code block size in a subframe for packets based on the low latency configuration is smaller than a code block size for packets based on the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071]. Smith discloses lower latencies are achieved with small code blocks, Para [0045], therefore low latency should use smaller code blocks than regular latency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Smith in order to reduce complexity and latency for high-speed communication.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view with Xu and in view of Smith et al (US 2014/0233673, hereinafter Smith).
Regarding claim 22, Bhushan discloses a method comprising: receiving configuration indicating configuring the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied); receiving a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (transmitting data for low latency and legacy, Para [0080] and legacy and low latency service in the same sub-frame Para [0076]/Fig. 3); where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); scheduling grants for both the packets based on both low latency configuration and regular latency configuration are provided in a search space of a physical downlink control channel (a legacy control region that includes first one or two symbols of each sub-frame, Para [0076], it is known that legacy PDCCH region schedules UL grant for regular UL packet transmission, and the BS can use the first PDCCH symbol to announce dynamic allocation of low latency resources for the next sub-frame period, Para [0082], therefore uplink grants for both legacy and low latency UL transmissions are found in the search space of the same PDCCH);  transmitting a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission); and transmitting a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p (feedback is an ACK/NACK according to HARQ scheme in a symbol of a sub-frame (i.e. time portion of a sub-frame, Para [0078]); but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058]; and the references do not disclose p is a positive integer less than 4 in regards to sub-frame n+p. Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], a sub-frame being 1 ms, therefore p would be equal to positive integer 2.  The feedback timing for low latency is faster than legacy timing of n+4 sub-frames, obvious in view of Xu it can be 2 sub-frames later; nor do the references disclose wherein a code block size in a subframe for packets based on the low latency configuration is smaller than a code block size for packets based on the regular latency configuration.  Smith discloses lower latencies are achieved with small code blocks, Para [0045], therefore low latency should use smaller code blocks than regular latency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Smith in order to reduce complexity and latency for high-speed communication.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Xu, in view of Smith and Blankenship et al (US 2014/0254476, hereinafter Blankenship).  
Regarding claim 23, Bhushan discloses the method according to claim 22, but not further comprising identifying the packet is based on the low latency configuration based on the packet being received from a certain cell.  Blankenship discloses bearers with low latency specifications can be carried by the macro cell and the relaxed latency bearers by the small cells, Para [0120].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Blankenship in order to increase communication capacity by offloading to small cells.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Xu, in view of Smith and in view of Luo.
Regarding claim 24, Bhushan discloses the method according to claim 22, but not wherein a transport block of the low latency configuration is smaller than a transport block for the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071].  

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Xu and in view of and Blankenship.
Regarding claim 27, Bhushan discloses the method according to claim 26, but not further comprising identifying the packet is based on the low latency configuration based on the packet being received from a certain cell.  Blankenship discloses bearers with low latency specifications can be carried by the macro cell and the relaxed latency bearers by the small cells, Para [0120].  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Xu and in view of Luo.
Regarding claim 28, Bhushan discloses the method according to claim 26, but not wherein a transport block of the low latency configuration is smaller than a transport block for the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071].  

Claims 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Smith, in view of Xu and in view of Mallik et al (US 2016/0173232, hereinafter Mallik, claiming the priority date of provisional applications 62/092,035 and 62/133,383).
Regarding claims 21, 25 and 29, Bhushan disclose the method according to claim 1, but not wherein the packet based on the low latency configuration comprises a plurality of code blocks, each code-block of the plurality of code blocks channeled-coded, rate-matched, and mapped to modulation symbols of one or more orthogonal frequency division multiplexing symbols, where each modulation symbol comprises channel-coded bits corresponding to only one code-block from the plurality of code blocks.  Mallik discloses code blocks may be interleaved over frequency which helps enable quicker pipeline processing but with little time domain interleaving results in one code block occupying a transmission symbol, Para [0026] of provisional 62/133,383 and rate-matching is a well-known technique to one with ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Mallik in order to prevent inefficient use of resources when interference is bursty.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.  The Applicant amends the claims and argues the references do not disclose the amended limitations.  The Applicant argues the new limitation serves as a basis for distinction relative to the Xu reference.  Applicant states Xu redefines the frame structure, where the duration of the sub-frame is shortened.  Applicant then argues Xu does not disclose the scheduling grants for legacy and low latency packets are provided in the search space of the same PDCCH.  The Applicant appears to argue Xu teaches away from the claimed invention.											In response, Applicant argues Xu does not disclose the amended limitation, which is irrelevant because the Bhushan reference discloses the amended limitation.  Bhushan discloses a legacy control region that includes first one or two symbols of each sub-frame, Para [0076] and the BS can use the first PDCCH symbol to announce dynamic allocation of low latency resources for the next sub-frame period, Para [0082], therefore uplink grants for both legacy and low latency UL transmissions are found in the search space of the same PDCCH.  Applicant argues Xu teaches away because Xu discloses a ePDCCH.  In response, the prior art’s mere disclosure of more than one alternative does not constitute teach away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the claimed solution (MPEP 2141).  Applicant has no argument that Xu states the legacy control region should not have scheduling grants for low latency packet transmission.  Further Xu discloses the QPDCCH can be multiplexed with legacy control channels, Para [0121], therefore the new PDCCH channels could be the in the same region as the legacy PDCCH anyway.  Either way, Xu’s disclosure of ePDCCH and QPDCCH does not teach away from the limitation that is disclosed by Bhushan.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461